Citation Nr: 1435050	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  08-30 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for myelodysplasia (with symptoms of pancytopenia, leucopenia, neutropenia, macrocystic anemia, and thrombocytopenia), including as due to herbicide exposure and ionizing radiation exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970, including service in the Republic of Vietnam.  He is a recipient of the Vietnam Service Medal, the Combat Infantryman Badge, and the National Defense Service Medal.

This claim comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claim for myelodysplasia, including as due to herbicide exposure.  In January 2010, the RO continued the prior denial of service connection for myelodysplasia, with claimed symptoms of pancytopenia, leucopenia, neutropenia, macrocystic anemia, and thrombocytopenia, including as due to ionizing radiation exposure.  

In July 2010, the Board remanded the case for additional development.  In February 2012, the RO issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicidal agents while serving in the Republic of Vietnam during the Vietnam Era.  However, myelodysplasia is not a listed disease eligible for presumptive service connection.  

2.  The Veteran does not warrant presumptive service connection for a "radiation-exposed Veteran," because myelodysplasia is not a disease presumptively associated with radiation exposure and he did not participate in a recognized "radiation risk activity."  Myelodysplasia is not a "radiogenic disease."

3.  The preponderance of evidence is against a finding that the Veteran's current myelodysplasia (with symptoms of pancytopenia, leucopenia, neutropenia, macrocystic anemia, and thrombocytopenia) is the result of a disease or injury incurred in active duty service, including as due to presumed exposure to herbicidal agents and radiation exposure from in-service X-rays.  


CONCLUSION OF LAW

The Veteran's myelodysplasia (with symptoms of pancytopenia, leucopenia, neutropenia, macrocystic anemia, and thrombocytopenia), was not incurred in or aggravated by the Veteran's military service; and may not be presumed to have been incurred in service, including as due to herbicide exposure and ionizing radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duties to Notify and Assist

VA has a duty, under the Veterans Claims Assistance Act of 2000 (VCAA), to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In October 2006 and November 2008 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for myelodysplasia, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  These letters also advised him how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Notably, the November 2008 letter also specifically addressed his contention of radiation exposure, and asked the Veteran to provide more information about any radiation risk activity during service.  The claim was readjudicated in the February 2012 SSOC.

VA has also satisfied the duty to assist.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The Veteran's electronic and paper claims file, including the Veteran's service treatment records, post-service VA and identified private treatment records, and relevant VA examination reports, have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In light of the Veteran's claim of radiation exposure, the RO attempted to obtain any Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) or other records of exposure to radiation, but the National Personnel Records Center (NPRC) provided a negative response in December 2008.  There is no contention or indication of other outstanding records.  

Moreover, the undersigned remanded this claim in July 2010 for a VA examination to identify the nature and etiology of the myelodysplasia, and to identify and obtain any additional, outstanding VA and private treatment records.  On remand, the RO obtained outstanding private treatment records pertinent to his claim from the Veteran's private treating physician, Dr. B.W.  Then, the RO arranged a VA examination and medical opinion in October 2011 on the nature and etiology of the Veteran's myelodysplasia, including as due to herbicide exposure and radiation exposure.  As such, the Board finds there has been substantial compliance with its remand directives.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  

Further, the VA examination and medical opinion and findings were thorough and adequate, since based on a review of the entire claims file, independent physical evaluation, and consideration of the lay statements and medical findings.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  


As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran contends that he developed myelodysplasia as a result of exposure to herbicides in the Republic of Vietnam, during the Vietnam Era.  He alternatively contends that excessive use of X-rays and MRIs during in-service hospital treatment for a wound resulted in radiation poisoning, and could have caused his myelodysplasia.  The Board disagrees.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Myelodysplasia is not among those diseases listed as a "chronic disease" under 38 C.F.R. § 3.309(a).  Therefore, the Board is not required to consider whether the evidence of record establishes chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) in this instance.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

The Veteran presently has myelodysplasia, which was recently diagnosed by the October 2011 VA examiner as myelodysplastic syndrome (and also referred to by the examiner as myelodysplasia).  This examiner noted that a complete blood count provided very suggestive evidence of myelodysplasia as early as June 2003, but an official diagnosis was not made until bone marrow testing in May 2006.  Accordingly, the preliminary element of a service connection claim for a current disability has been satisfied.  See Shedden, supra.  

Additionally, post-service treatment records from the Veteran's private treating physician, Dr. B.W., reveal that the Veteran's myelodysplasia has variously included symptomatology of pancytopenia, leucopenia, neutropenia, macrocystic anemia, and thrombocytopenia.  Moreover, the October 2011 VA examiner commented that Dr. B.W. accurately noted in a November 2007 prescription note that the Veteran had pancytopenia due to myelodysplastic syndrome, since this finding was confirmed by a bone marrow biopsy and other lab studies.  Since his present disability of myelodysplasia is established, the Board turns to the Veteran's contentions of Agent Orange and radiation exposure.  

Presumptive Service Connection based upon Herbicide Exposure

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  
Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e), including the following:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma)).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Board recognizes that the Veteran is presumed to have been exposed to herbicidal agents (e.g., Agent Orange), in light of his verified service during the Vietnam Era in the Republic of Vietnam, shown by his DD Form 214.  However, the Veteran's myelodysplasia is not among the listed diseases eligible for presumptive service connection for herbicide exposure, as provided by 38 C.F.R. § 3.309(e).  In general, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -60 (May 7, 2009); Notice, 75 Fed. Reg. 32,540 (June 8, 2010). 

Thus, presumptive service connection due to herbicide exposure is precluded.  Nonetheless, the possibility remains of establishing his claim by means of presumptive service connection for radiation exposure or by a theory of direct service-incurrence.

Service Connection based upon Ionizing Radiation Exposure, for Radiation-Exposed Veterans and Radiogenic Diseases

The Board observes that service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, presumptive service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is warranted for certain diseases present in "radiation-exposed Veterans."  Second, a "radiogenic disease" may be service-connected on a direct basis after specified developmental procedures are conducted under the framework of 38 C.F.R. § 3.311.  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, direct service connection must still be considered by way of in-service incurrence or aggravation, including presumptive service connection for chronic diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

First, § 3.309(d) provides presumptive service connection for listed diseases if they become manifest in a radiation-exposed Veteran, defined under the regulation.  Here, the Veteran cannot meet the qualification of a "radiation-exposed Veteran" under this regulation because he has not participated in any "radiation-risk activity" enumerated under § 3.309(d)(3)(ii), including onsite participation in a test involving the atmospheric detonation of a nuclear device, participation in the post-World War II occupation of Hiroshima and Nagasaki from 1945-1946, internment as a prisoner of war in Japan during World War II, etc.  Further, the several listed diseases under § 3.309(d) do not include myelodysplasia.  38 C.F.R. § 3.309(d)(2) (listed diseases specific to a radiation-exposed individual include leukemia (except chronic lymphocytic leukemia); cancer of the thyroid, breast, pharynx, esophagus, stomach, small intestine, pancreas, bile ducts, gall bladder, salivary gland, urinary tract, bone, brain, colon, lung, and ovary, respectively; multiple myeloma; lymphomas other than Hodgkin's disease; primary liver cancer; and bronchiolo-alveolar carcinoma).  Therefore, the Veteran cannot be presumptively service-connected for radiation exposure under § 3.309(d).

In the alternative, 38 C.F.R. § 3.311 does not provide presumptive service connection for "radiogenic disease" but provides special procedures to help a Veteran or his survivors prove his claim on a direct basis.  Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  If the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of a "radiogenic disease" listed under 38 C.F.R. § 3.311(b)(2), or other claimed diseases considered to be "radiogenic," through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4).  The governing regulation states that, in all claims in which it is established that a "radiogenic disease" first became manifest after service, and it is contended that the disease resulted from ionizing radiation exposure, a dose assessment will be made.  38 C.F.R. § 3.311(a)(2).
In this case, the provisions for radiogenic diseases are unavailable.  Myelodysplasia is not listed among the several recognized "radiogenic diseases" under 38 C.F.R. § 3.311(b)(2)(i) (listed radiogenic diseases include leukemia (except chronic lymphatic/lymphocytic leukemia); cancers of the thyroid, breast, lung, bone, liver, skin, esophagus, stomach, colon, pancreas, kidney, urinary bladder, salivary gland, ovaries, rectum, and prostate, respectively, and any other cancer; multiple myeloma; posterior subcapsular cataracts; non-malignant thyroid nodular disease; parathyroid adenoma; tumors of the brain and central nervous system; and lymphomas other than Hodgkin's disease).  The Veteran does not contend nor does the record reveal any evidence indicating that myelodysplasia is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  Without the indication or a contention of any recognized radiogenic disease, there is simply no basis under § 3.311 to trigger special developmental procedures to help the Veteran prove his service connection claim.

Direct Service Connection

The United States Court of Appeals for the Federal Circuit has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the fact that a veteran may not meet the requirements of a presumptive regulation would not, in and of itself, preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

In this matter, the Veteran does not allege, and his service records do not show, that myelodysplasia manifested during active service.  He instead contends that myelodysplasia, first diagnosed many years subsequent to discharge from service, was the result of exposure to herbicides and/or excessive radiation exposure during active military service.  

Overall, the Veteran's service treatment records are unremarkable for any diagnosis or treatment for myelodysplasia.  The Board acknowledges that he received in-service clinical treatment for gunshot wounds received to the left arm, left chest and abdomen, in the Vietnam War in December 1969, and it appears that he received multiple diagnostic X-rays during the course of subsequent in-service treatment.  However, his service treatment records do not confirm his contention of radiation poisoning from such X-rays.  In fact, the NPRC provided a negative response to the RO's attempts to obtain the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) and/or other records of exposure to radiation.  

The final and determinative question is whether the present myelodysplasia is directly attributable to service.  Although it is presumed that he was exposed to a toxic herbicide while in the Republic of Vietnam, there still has to be some competent and credible evidence that his current myelodysplasia is attributable to his presumed herbicide exposure or to his X-ray radiation exposure.  However, here, there is no medical opinion evidence etiologically linking his current disabilities to his military service, including as due to his presumed exposure to herbicides or to his claimed excessive radiation exposure.  See Shedden, supra.  

Rather, the October 2011 VA examiner specifically rejected this possibility, opining that there is no evidence to support the myelodysplasia had its onset during service, is related to service or was permanently aggravated by service.  The examiner specifically found against the possibility that his presumed herbicide exposure caused his myelodysplasia, citing that medical textbooks and literature do not support Agent Orange as a cause of myelodysplasia.  The examiner also found that it is less likely as not (less than 50/50 probability) that his claimed radiation exposure from multiple X-rays during service is the cause or etiology of his current myelodysplasia.  In this regard, the examiner acknowledged that medical literature does cite therapeutic (e.g., chemotherapy and radiation therapy) radiation treatment as a cause of myelodysplasia.  Importantly, though, the examiner reasoned that "the dosage for therapeutic treatment is many thousands times higher than those used in diagnostic X-rays that he is referring to in his claim as excessive radiation through X-ray examinations."  Given the VA examiner's review of the claims file, personal interview of the Veteran, physical examination, and discussion of the rationale of the opinion, the Board finds the VA examiner's opinion is highly probative evidence against the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  

An earlier November 2009 medical opinion by the same examining physician discounted the possibility that X-rays caused his myelodysplasia, stating "the patient's myelodysplastic syndrome is less likely as not (less than a 50/50 probability) caused by or a result of the X-rays that the patient had during service and subsequent X-rays after service relating to his service-connected injuries," and provided a rationale similar to the October 2011 opinion.  Despite meeting elements (1) and (2) under Shedden, the evidence of record fails to establish a nexus between the two.  

In reaching this determination, the Board does not question the Veteran's sincere belief that the cause of his present myelodysplasia is a disease due to service, and specifically, as a consequence of exposure to Agent Orange and/or exposure to radiation.  He has submitted lay statements expressing his belief that his myelodysplasia is related to service and specifically to his in-service exposure to Agent Orange and/or exposure to excessive X-ray radiation.  The Board notes that although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), this specific issue of a nexus to service falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is not found to be competent to make statements regarding the etiology of his current myelodysplasia, especially as due to presumed herbicide exposure or claimed radiation exposure during service.  Certain disabilities, such as myelodysplasia in the instant case, are medically complex in nature and simply not readily amenable to lay diagnosis or probative opinion on etiology.  These disabilities are not diagnosed by unique and readily identifiable features and do not involve a simple identification that a layperson is competent to make.  For instance, myelodysplasia requires diagnostic testing and specialized medical expertise in discerning hemic and lymphatic diseases.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  But see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and service or a service-connected disability).

In light of the above discussion, the Board concludes that the evidence does not support the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

ORDER

Entitlement to service connection for myelodysplasia, with symptoms of pancytopenia, leucopenia, neutropenia, macrocystic anemia, and thrombocytopenia, including from herbicide exposure in Vietnam and ionizing radiation exposure, is denied.



____________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


